DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/818,856, filed 3/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-060149, filed on 03/27/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20140002959 A1) and further in view of Ueda (CN 107615523 A; refer to enclosed translation for citations)

Regarding claim 1,

Ando teaches an electrochemical device (Fig. 1A, 1) comprising:
A positive electrode ([0025], “positive electrode”);
including a positive-electrode current collector ([0025], “positive electrode current collector”);
including a conductive material and a positive-electrode active material layer formed on the positive- electrode current collector ([0025], “positive electrode active material layer formed on a positive electrode current collector”)
A negative electrode ([0025], “a negative electrode with a negative electrode active material layer formed on a negative electrode current collector”);
. A plurality of through holes for allowing the first main surface to communicate with the second main surface ([0028] “through holes”).  It is the examiners position that any thru-hole allowing passage therefore also allows communication between encompassing surfaces.  
However, Ando does not teach the negative electrode with variations in thickness.  The claimed elements of the hybrid battery/capacitor taught by Ando overlap substantially with the secondary battery taught by Ueda, who teaches an electrode structure with benefits not limited secondary batteries.  Ueda teaches an electrochemical device (Fig. 1A, 1) comprising:
a first negative-electrode active material layer (Fig. 1B, 3; [034]);
and a second negative-electrode active material layer (Fig. 1B, 3; [034]);
and a negative-electrode current collector including a first main surface on which the first negative-electrode active material layer is formed (Fig. 1B, 11; [034], “both surfaces”);
a second main surface including a coating region in which the second negative- electrode active material layer is formed (Fig. 1B, 11; [034], “both surfaces”);  
a non-coating region in which the second negative- electrode active material layer is not formed (Fig. 1B, 11);
a second electrode active material layer (Fig. 2B, 10; [031]) including a first portion (Fig. 2B, 10a) having a first thickness ([031], “thick portion”) and a second portion being located between the first portion and the non-coating region (Fig. 2B, 10b, 9; [032]).  Ueda teaches that having a thick and thin portion allows for better a discharge pressure during continuous coating of active material slurry when using a die, reducing deterioration of the battery quality [005] [031].  While Ueda fails to teach the portions thereof for a negative electrode, it would be obvious to one of ordinary skill in the art to apply a structure that reduces thickness of a positive electrode to a negative electrode as being no more “than the predictable use of prior-art elements according to their established functions.” MPEP 2141.  
Ueda teaches having a second thickness smaller than the first thickness (Fig. 2B, 10b; [032], “thin portion”);
the non-coating region (Fig. 2B, 9) being connected to the metal lithium (Fig. 2B, 10; [022], [035]);
a separator that insulates the positive electrode from the negative electrode (Fig. 1B, 4; [015]);
and an electrolyte solution (Fig. 1B, 5; [015]) in which the positive electrode the negative electrode, and the separator are immersed ([015], “the electrode stack is accommodated together with electrolyte”).

Regarding claim 2, 
Modified Ando teaches the electrochemical device according to claim 1 (see elements of claim 1 above), wherein Ueda teaches a thin portion is less than a thick portion [010], such that a third thickness that is the sum of a thickness of the second portion, a thickness of the negative-electrode current collector, and a “third thickness” is less than 100% of a “fourth thickness” (see elements of claim 1, see annotated Fig. 2B, solid and dashed arrows; [010], [031]).  Less than 100% overlaps with the claimed range of 80%-95%, therefore it would be obvious to one of ordinary skill in the art to have a third thickness that is the sum of a thickness of the second portion, a thickness of the negative-electrode current collector, and a thickness of the first negative-electrode active material layer is 80% or more and 95% or less of a fourth thickness that is the sum of a thickness of the first portion, a thickness of the negative-electrode current collector, and a thickness of the first negative- electrode active material layer. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior 
    PNG
    media_image1.png
    700
    980
    media_image1.png
    Greyscale

Regarding claim 3,
Modified Ando teaches the electrochemical device according to claim 1 (see elements of claim 1 above), wherein the first negative-electrode active material layer and the second negative- electrode active material (Ueda, see elements of claim 1 above) include a material obtained by mixing a negative- electrode active material, conductive assistant, and a binder resin (Ando, [0055]). 
Regarding claim 4,
Ando teaches the electrochemical device of claim 1 (see elements of claim 1 above), wherein the positive electrode and the negative electrode are laminated with the separator interposed between the positive electrode and the negative electrode and are 
Regarding claim 5,
Ando teaches the electrochemical device according to claim 1 (see elements of claim 1 above), which is a lithium-ion capacitor (Ando, [0080], “lithium ion capacitor”, [0003], “for higher energy density and higher output power…hybrid capacitor).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728